Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 05/13/2021 were persuasive in arguing the deficiencies of Lee wherein the reference fails to teach a single reaction unit configured to perform an incubation and a bound-free separation for reactants and further wherein the transfer unit is configured to horizontally transfer the reaction vessel among a reaction vessel supply unit, the first reaction vessel holder of the reaction unit for bound-free separation, the second reaction vessel holder of the reaction unit for incubation, the reaction vessel holder of the measuring unit, and a reaction vessel disposal chute. Therefore, Lee, and the prior art as a whole fails to teach an automatic analyzer, comprising: a dispensing unit configured to dispense a sample and/or a reagent into a reaction vessel; a reaction unit configured to perform an incubation and a bound-free separation for reactants in the reaction vessel; a measuring unit configured to measure a reaction signal in the reaction vessel; and a transfer unit configured to transfer the reaction vessel between different positions; wherein the reaction unit comprises a rotation device provided with a reaction vessel holder for holding the reaction vessel; the measuring unit comprises a measurement carousel provided with a reaction vessel holder for holding the reaction vessel; at least one reaction vessel holder of the rotation device and at least one reaction vessel holder of the measurement carousel are in a horizontal movable area of the transfer unit; wherein the reaction vessel holder of the reaction unit comprises a first reaction vessel holder configured to transfer the reaction vessel for a bound-free separation and a second reaction vessel holder configured to perform an incubation for the reactants in the reaction vessel: and wherein the transfer unit is configured to transfer the reaction vessel among a reaction vessel supply unit, the first reaction vessel holder of the reaction unit, the second reaction vessel holder of the reaction unit, the reaction vessel holder of the measuring unit, and a reaction vessel disposal chute.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641